Bay, J.
delivered the opinion of the Court.
It has already been determined, in one or two cases brought up to Columbia, that the act of 1809 was not unconstitutional, inasmuch as the legislature has a right to regulate the mode of proceedings in our Courts ofjustice in any manner they may think proper, consistent with the despatch of business, and the attainment of the ends of justice.
The regulation of contracts has always been considered as under the control and modification of the legislature. The statute of frauds and perjuries is a strong illustration of this principle, and the mode and manner of recovery on contracts is equally within its jurisdiction. The arbitration law of Pennsylvania is a most remarka*129ble instance of the exercise of the Control of the legislature in America over the recovery of debts, and demands on contracts. And in that state, where there is much wisdom and experience combined, the objection was not to the constitutionality of the measure, but to its expediency.
In the cases under our act of submitting matters of liquidated accounts to the clerk to make his calculations, there have been no complaints as to the inexpediency of the measure; on the contrary, as far as I have heard, it has been highly approved of, and considered as a mode of despatching the business of the country very beneficially. None of the. great principles of civil liberty secured by the Constitution have been violated by this mode of ascertaining damages on acknowledged contracts. None of the rules of property have been invaded by it, or any oppressive regulations imposed on the citizens, by the mode established; it is merely a regulation for the despatch of business where the defendant has thought proper to make no defence, and has suffered a judgment to go against him by default, which admits its justice, except as to the quantum, which is a mere calculation, agreeably to the rules of common arithmetic, and submitted to a person of high trust. It has been found, upon experience, a good one, and an avoidance of much delay. I am therefore of opinion that there are no grounds for the motion, and that it ought to be rejected.
Yancey, for the motion.
King, contra.
The other Judges concurred.